Citation Nr: 0907254	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed right eye 
disorder.

2.  Entitlement to service connection for a claimed right 
shoulder disorder to include as secondary to the service-
connected left shoulder disability.

3.  Entitlement to an increased rating for the service-
connected residuals of a left shoulder injury to include 
degenerative changes; for the period prior to October 10, 
2007, evaluation in excess of 10 percent; for the period 
beginning October 10, 2007, evaluation in excess of 20 
percent.

4.  Entitlement to an increased rating in excess of 20 
percent for the service-connected intervertebral disc 
syndrome (IVDS) with disc bulge at L4-5. 


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1995. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issues on appeal in July 2007 
for further development of the record.

The issue of an increased rating for the service-connected 
IVDS is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed eye disorder, ocular 
hypertension/glaucoma suspect, is not shown to be causally 
related to his period of active military service.  It is not 
clear that the appellant has glaucoma.  Ocular hypertension, 
to the extent present was noted years post-service.  There is 
no acquired eye pathology that is related to service or 
incident or occurrence therein.

2. The Veteran's currently diagnosed right shoulder disorder 
is not shown to be causally related to his period of active 
military service or otherwise caused or made worse by his 
service-connected left shoulder disability.  Arthritis was 
first shown years post-service.

3.  For the entire period of the appeal, the service-
connected left shoulder disability is shown to be manifested 
by a disability picture that more nearly approximated that of 
limitation of motion of the minor arm at shoulder level or 
midway between side and shoulder level.  Limitation of motion 
of the minor arm to 25 degrees from the side is not shown.


CONCLUSIONS OF LAW

1.  The current eye disorder classified as ocular 
hypertension/glaucoma suspect was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  The current right shoulder disorder manifested by some 
osteoarthritis spurring was not incurred in or aggravated by 
active service; may not be presumed to have been incurred in 
service; nor is it proximately due to, the result of, or 
aggravated by his service-connected left shoulder disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008). 

3.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for the assignment of an evaluation of 20 
percent, but no higher, for the service-connected left 
shoulder disability for the period prior to October 10, 2007 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.40, 4.45, 4.71a Diagnostic Codes 5010, 5201 (2008).  

4.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected left shoulder 
disability for the period beginning on October 10, 2007 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a Diagnostic Codes 5010, 5201 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the Veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued prior and subsequent 
to the appealed rating decision.  However, the RO 
readjudicated the appeal, most recently in a December 2007 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the Veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the September 2007 VCAA 
letter, the RO notified the Veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Finally, with regard to the increased evaluation claim 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the Veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected left shoulder disability had worsened.  
Nevertheless, the VCAA letters did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the Veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the Veteran had actual knowledge of the evidence needed to 
support his claim. See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his multiple VA examinations.  He provided further 
statements regarding current symptoms of his left shoulder 
disability in his November 2003 Notice of Disagreement (NOD) 
and March 2004 Substantive Appeal.  Additionally, he 
submitted voluminous VA treatment records in conjunction with 
his claims.  These actions reflect actual knowledge of the 
evidence necessary to substantiate his claims, namely 
evidence showing that his disability had gotten worse.

Moreover, the multiple VA examinations involved a discussion 
of left shoulder symptoms with respect to range of motion, 
functional loss, instability and guarding.  These 
discussions, along with the Veteran's access to his VA 
examination report (indicated in his representative's January 
2009 statement, as the claims file had been reviewed by the 
representative), reflect that a reasonable person could have 
been expected to understand in this case what was needed to 
substantiate the claim for increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the March 2004 
Statement of the Case (SOC).  Thus, the Veteran was made well 
aware of the necessary requirements for an increased 
evaluation pursuant to the applicable diagnostic codes.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for some disorders, including arthritis, 
may be presumed to have been incurred in service where shown 
to a compensable degree within 1 year following separation 
from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
Veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
Veteran's service-connected left shoulder disability and his 
claimed right shoulder disorder.  As such, no action is 
required to establish the "baseline level of severity" of 
his service-connected left shoulder disability and the 
provisions of 38 C.F.R. § 3.310(b) are not directly relevant 
to this case.

The Veteran was seen various times during service for eye 
complaints.  In April 1976 he was seen for complaint of sand 
in eyes.  In November 1977, his eyes were irrigated.  No 
foreign body or abrasion was found and the Veteran was 
instructed on care for eye irritation.  In July 1985 he was 
seen for complaint of a right eye injury sustained while 
playing rugby.  In December 1987 he was seen for complaints 
of a 3 day history of right eye pain.  In September 1990, the 
Veteran was diagnosed with myopia and the record noted that 
he had corrective inserts.  In February 1994, the Veteran was 
seen for contact lenses examination.  However, no service 
treatment record indicates any abnormality or finding of 
elevated intraocular pressure.  The Veteran's service 
treatment records contain no complaints, indication of, or 
treatment for a right shoulder disorder.  

Subsequent to service, the Veteran contends that his 
currently diagnosed glaucoma suspect and right shoulder 
disorder are etiologically related to his period of service. 
In an October 2007 VA eye examination, the examiner noted 
that the Veteran was treated for blunt trauma to the right 
eye during service.  However, the examiner observed that the 
Veteran did not have any obvious deficits related thereto.  
The examiner noted that the VA treatment records indicate 
that the Veteran had received treatment for ocular 
hypertension/glaucoma suspect.  The examiner found that the 
Veteran did not have any residual effect from the service 
injury to his right eye.  The examiner explained that the 
diagnosed ocular hypertension/glaucoma suspect was symmetric 
and unrelated to this injury.  

In an October 2007 VA joints examination, the Veteran 
reported a gradual onset of right shoulder pain in 1997.  
There was no specific injury.  He underwent arthroscopic 
surgery to remove a bone spur.  He contended that his right 
shoulder injury was a result of his service-connected left 
shoulder disability.

The examiner noted there was no indication of the right 
shoulder problem in service.  The first indication of a right 
shoulder problem was a February 1999 record which reported 
the acute onset of right shoulder pain two weeks ago.  The 
only record indicating a right shoulder injury in service was 
a January 2000 record which indicated that both shoulders 
were injured in 1989 doing pushups.

The Veteran was diagnosed with a right shoulder disorder.  
However, the examiner opined that it was more likely than not 
that the disorder was not related to his military service.  
The examiner explained that because the Veteran is right 
handed, it would be extremely unusual that a left shoulder 
disability would aggravate or cause a problem with the right 
shoulder. 

Given its review of the record, the Board finds that service 
connection for the claimed eye and right shoulder disorders 
is simply not warranted.  Despite having diagnosed eye and 
right shoulder disorders, the record is clear that neither 
disorder is related to the Veteran's period of service.  The 
regulations are clear that service connection is allowed for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  In this case, the evidence of record 
simply fails to establish a causal relationship between the 
Veteran's diagnosed eye and right shoulder disorders and an 
event or incident of his period of service.  Additionally, 
the evidence of record fails to show that the Veteran's 
diagnosed right shoulder disorder is proximately due to, the 
result of, or aggravated by his service-connected left 
shoulder disability.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. at 448 (1995).  Finally, arthritis in the 
right shoulder is first shown more than one year after 
service so there is no basis for presumptive service 
connection.

The only other evidence of record supporting the Veteran's 
claims is his various lay assertions.  While the Veteran is 
certainly competent to report symptoms capable of lay 
observation, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding these issues 
on appeal because the preponderance of the evidence is 
against the Veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, 
the appeal, in this regard, is denied.

III. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Service connection for the left shoulder disability was 
granted in a September 1995 rating decision and the RO 
assigned a 10 percent evaluation.  The Veteran filed this 
instant claim for increase in May 2002.  The RO initially 
evaluated the Veteran's left shoulder disability under the 
criteria for evaluating arthritis due to trauma and 
impairment of the clavicle or scapula.  38 C.F.R. § 4.71a 
Diagnostic Codes (DC) 5010, 5203.  In a December 2007 rating 
decision, the evaluation was increased to 20 percent, 
effective October 10, 2007.  In this regard, the RO re-
evaluated the Veteran's left shoulder disability under the 
criteria for evaluating arthritis due to trauma and 
limitation of motion of the arm.  38 C.F.R. § 4.71a DC 5010, 
5201.    Since the increase during the appeal did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the service-connected 
left shoulder disability remains on appeal.  See AB v. Brown, 
6 Vet.App. 35, 39 (1993).

The record indicates that the Veteran received a VA 
examination in August 2002 in which he complained of 
continued left shoulder pain, especially with overhead 
motion.  Objective examination showed left shoulder flexion 
from 0-130 degrees, abduction from 0-100 degrees and normal 
internal and external rotation.  There was tenderness to 
palpation at the acromioclavicular (AC) joint, pain with 
cross arm abduction, no impingement signs, no instability, 
and full deltoid and rotator cuff strength.  X-ray report 
showed degenerative changes involving the AC joint with some 
inferior spurring.  He was diagnosed with left shoulder AC 
degenerative changes with significantly limited range of 
motion.

In a June 2005 VA treatment record, the Veteran complained of 
left shoulder pain, ongoing for the past four days.  He 
reported that he could not raise his arm over his head.  It 
was difficult to put a shirt on.  Moist head provided minimal 
relief.

On examination he had left shoulder pain with deep 
palpitation in the AC region.  He had decreased adduction and 
extension.  X-rays showed some spurring anteriorly at the AC 
joint.  Subacromial space was within normal limits.  
Degenerative change involved the greater tuberosity.

During an October 2007 VA examination, he complained of pain 
all day every day.  He reported that his prescribed 
medications caused drowsiness but offered minimal relief.  He 
was right hand dominant.  He was unable to reach overhead or 
lift more than five pounds with his left arm.  During flares 
of pain, his shoulder would dislocate and he would have 
severe pain.  The pain would self reduce and he was unable to 
use his arm until the reduction in pain.  Previous x-rays 
showed osteoarthritis with changes suggestive of rotator cuff 
tear.

On objective examination, he full motor strength in all 
planes.  He had abduction, forward flexion and external 
rotation from 0-45 degrees and internal rotation from 0-80 
degrees with pain on extreme of all ranges of motion.  There 
was no diminution with repetitive testing.

As noted prior to October 2007 the RO evaluated the Veteran's 
service-connected left shoulder disability at the 10 percent 
rate under 38 C.F.R. § 4.71a, DC 5010 5203.  Under DC 5010, 
arthritis due to trauma is rated as degenerative arthritis 
(DC 5003).  Under DC 5003, degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 10 percent rating is also for 
assignment where there is arthritic change and some 
limitation of motion.

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Under DC 5203, a 10 percent evaluation is assigned for 
malunion of the clavicle or scapula or nonunion of the 
clavicle or scapula without loose movement of the minor 
shoulder.  A 20 percent evaluation is warranted for nonunion 
of the clavicle or scapula with loose movement or dislocation 
of the clavicle or scapula of the minor shoulder.  

Under DC 5201, a 20 percent evaluation is warranted for 
limitation of motion of the arm at the shoulder level, or 
midway between the side and shoulder level.  A 30 percent 
evaluation contemplates limitation of motion of the arm to 25 
degrees from the side.  

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that for the entire period of this appeal the 
Veteran's service-connected left shoulder disability is shown 
to be essentially productive of limitation of motion of the 
arm at the shoulder level, or midway between the side and 
shoulder level.  In this regard, the Board notes that in the 
August 2002 VA examination the Veteran demonstrated abduction 
from 0-100 degrees and was diagnosed with left shoulder AC 
degenerative changes with significantly limited range of 
motion.  Further treatment records indicated that he could 
not lift his arm above his head or complete routine 
activities of daily living such as putting on a shirt without 
significant pain.  It is concluded that these findings more 
likely approximate the higher rather than the lower rating.  
For these reasons, a 20 percent evaluation is warranted for 
the entire appeal period.  38 C.F.R. § 4.71a DC 5201.  

The Veteran does not warrant a higher evaluation because 
there is no competent medical evidence of record showing any 
limitation of motion that would meet the criteria for a 30 
percent evaluation under Diagnostic Codes 5201. See also 
Deluca, supra.  For these reasons, an evaluation in excess of 
20 percent is not warranted.  Neither ankylosis nor 
impairment of the humerus is demonstrated, thus an evaluation 
in excess of 20 percent is not warranted under any other 
provisions that contemplate shoulder disabilities.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for a right eye disorder is denied.

Service connection for a right shoulder disorder to include 
as secondary to the service-connected left shoulder 
disability is denied.

An increased evaluation of 20 percent, but not higher, for 
the service-connected residuals of a left shoulder injury to 
include degenerative changes; for the period prior to October 
10, 2007 is granted, subject to the regulations controlling 
the disbursement of VA monetary benefits.  

An increased evaluation in excess of 20 percent for the 
service-connected residuals of a left shoulder injury to 
include degenerative changes; for the period beginning on 
October 10, 2007 is denied.


REMAND

The Veteran's lumbar spine disability is diagnosed as IVDS 
with disc bulge at L4-5 and is evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, DC 5295-5293 (2002).  The 
Board notes that during the pendency of this appeal, the 
criteria for evaluating spine disorders have been 
substantially revised.  For the period beginning on September 
23, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(IVDS) (2008), a 20 percent evaluation contemplates IVDS with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.

Thus, the Board finds that in providing the requested 
orthopedic examination, the examiner should also offer an 
opinion as to existence and frequency of incapacitating 
episodes, if any, related to the Veteran's service-connected 
IVDS.

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2005). 

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2007), the need for additional 
evidence regarding his claim.  This 
letter should comply with the current 
legal guidance.  See e.g., Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for his 
service-connected IVDS.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  If no 
records are obtained, the claims file 
should contain documentation of the 
attempts made.

3.  The Veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
IVDS.  The entire claims file must be 
made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.

The examiner should conduct range of 
motion testing of the lumbar spine.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the lumbar spine.  If 
pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss due to pain or any of the other 
symptoms noted above during flare-ups or 
with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The physician should also render findings 
as to the existence and frequency of any 
of the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician), specifically, 
whether over the last 12- month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least two 
weeks but less than four weeks; (b) at 
least four weeks but less than six weeks; 
or (c) at least six weeks.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed. 

4.  After completion of the above 
development, the Veteran's claim of 
increased evaluation for the service-
connected IVDS should be readjudicated.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


